 Case 3:16-cr-00149-RGJ Document 56 Filed 10/23/18 Page 1 of 2 PageID #: 222




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION

UNITED STATES OF AMERICA                                                           PLAINTIFF


v.                                    CRIMINAL ACTION NO.: 3:16-cr-00149-RGJ


                                                                   ELECTRONICALLY FILED


         DEFENDANT MOHAMMED AL ASAI’S MOTION IN LIMINE NO. 2

               TO PRECLUDE THE INTRODUCTION INTO EVIDENCE

                        “COMPUTER GENERATED RED FLAGS”


MOHAMMED AL ASAI                                                                  DEFENDANT

                                      ***********

        Comes the Defendant, MOHAMMED AL ASAI, through counsel, WILLIAM M.

 BUTLER, JR., and requests this Honorable Court to preclude the introduction into evidence

 "computer generated red flags" that preceded the investigation.

        Mr. Al Asai is charged with one count of SNAP Fraud and two counts of Wire Fraud

 occurring during the indictment period. The United States purports to introduce "computer

 generated red flags" allegedly showing that Mr. Al Asai's SNAP sales are outside statistical

 norms. This evidence is irrelevant pursuant to FRE 40l and prejudicial to the Defendant per FRE

 403.

        This testimony is uniquely pernicious because it is cloaked as science. The jury will

 wrongfully give this "scientific evidence" more weight than it deserves to Mr. Asai's prejudice.

        Further, an expert in statistical analysis would be necessary to lay a foundation for the
 Case 3:16-cr-00149-RGJ Document 56 Filed 10/23/18 Page 2 of 2 PageID #: 223




 introduction of this evidence. No expert has been identified.


                                             Respectfully submitted,


                                             s/ William M. Butler, Jr.
                                             William M. Butler, Jr.
                                             Counsel for Defendant Mohammed Al Asai
                                             500 W. Jefferson Street
                                             Suite 1520
                                             Louisville, Kentucky 40202
                                             (502) 582-2020 (Telephone)
                                             (502) 583-8007 (Facsimile)



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 23, 2018 I filed the foregoing through the ECF System,

which will send a notice of electronic filing to the Honorable Amanda Gregory, Assistant United

States Attorney and to the Honorable Jessica R.C. Malloy, Assistant United States Attorney.




                                                    s/ William M. Butler, Jr.
                                                    WILLIAM M. BUTLER, JR.
